J-S40044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TERRENCE L. RIDLEY                         :
                                               :
                       Appellant               :   No. 3244 EDA 2019

        Appeal from the Judgment of Sentence Entered October 11, 2019
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0005285-2018


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED NOVEMBER 10, 2020

        Appellant, Terrence L. Ridley, appeals from the judgment of sentence

imposed following his convictions for Drug Delivery Resulting in Death,

Conspiracy to Commit Drug Delivery Resulting in Death, Manufacture,

Delivery, or Possession with Intent to Manufacture or Deliver a Controlled

Substance (PWID), Criminal Use of a Communication Facility, and Involuntary

Manslaughter.1 For the reasons set forth below, we remand this case to the

trial court for further findings on whether dismissal of the charges was

required by Rule 600 of the Pennsylvania Rules of Criminal Procedure for

failure to bring Appellant to trial within 365 days.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
118 Pa.C.S. § 2506(a), 18 Pa.C.S. § 903, 35 P.S. § 780-113(a)(30), 18
Pa.C.S. § 7512(a), and 18 Pa.C.S. § 2504(a), respectively.
J-S40044-20


       This case arises out of the March 22, 2018 fentanyl overdose death of

Amanda Risko.     Appellant was convicted of the above offenses following a

bench trial. The trial court found the following facts:

      Risko had just completed … drug treatment at a local drug
      rehabilitation center and was released on March 21, 2018. That
      same day, immediately upon release from the rehabilitation
      center, Risko contacted Appellant's co-defendant, Michael
      Santangelo, to get him to reach out to Appellant to buy fentanyl
      for her. Santangelo had been buying fentanyl consistently from
      Appellant for months prior to March 21, 2018. Both Risko and
      Santangelo were very familiar with the quality of the fentanyl they
      had previously obtained from Appellant and were impressed with
      the potency of the particular brand of fentanyl which was
      packaged and identified on the street as “Rolex” brand. At Risko’s
      request, Santangelo made contact with Appellant on March 21,
      2018; purchased the fentanyl with money provided by Risko and
      delivered the fentanyl to second co-defendant of Appellant and
      paramour of Risko, Ronald Filderman, who ultimately delivered
      the drugs to Risko. Filderman was present with Risko when she
      used some of the drugs provided by Appellant and additional bags
      of the “Appellant provided” fentanyl was [sic] left with Risko when
      Filderman left the residence the next morning. … [U]pon return to
      the residence, Filderman found Risko dead in her bed, it now being
      March 22nd.

Trial Court Opinion at 2-3 (record citations omitted) (quotation marks in

original).   Risko and Santangelo lived in Bucks County, Pennsylvania, and

Appellant lived in Trenton, New Jersey. Id. at 3. Santangelo purchased the

drugs that Risko consumed from Appellant in Trenton, New Jersey and brought

them back to Risko and Filderman in Bucks County, Pennsylvania. N.T. Trial,

8/27/19, at 158-65. Risko ingested the drugs in Bucks County, Pennsylvania

and died in Bucks County, Pennsylvania. Trial Court Opinion at 12-13. After

Risko’s death, Santangelo cooperated on April 3, 2018 in a controlled drug


                                     -2-
J-S40044-20


buy in which he bought “Rolex” fentanyl from Appellant in Trenton, New

Jersey. Id. at 3-4.

        Appellant was charged on July 12, 2018 with Drug Delivery Resulting in

Death and other offenses relating to the March 21, 2018 drug sale and Risko’s

death, and was arrested on July 13, 2018. Criminal Complaint; N.T. Trial,

8/28/19, at 17-18. Appellant’s trial was originally scheduled for January 28,

2019, but that trial date was cancelled after the Commonwealth filed a motion

on December 21, 2018, to consolidate Appellant’s case with its cases against

Santangelo and Filderman. Pretrial Ex. 1, Secure Docket Entries at 1, 5-6.

No new trial date was set at that time. On January 25, 2019, Appellant filed

a motion for release on nominal bail pursuant to Pa.R.Crim.P. 600(B) because

he had been held in pretrial incarceration for over 180 days.        Following a

hearing on February 1, 2019, Appellant was released on nominal bail with GPS

monitoring. On March 29, 2019, following a pretrial conference, Appellant’s

trial was scheduled for June 25, 2019. Pretrial Ex. 1, Secure Docket Entries

at 8.

        On April 4, 2019, Appellant filed a petition for habeas corpus asserting,

inter alia, lack of jurisdiction. The Commonwealth filed a motion on April 18,

2019 to allow evidence of the April 3, 2018 controlled buy to be admitted at

Appellant’s trial pursuant to Pa.R.E. 404 and Appellant opposed this motion.

Following hearings on both of these issues, the trial court, on May 1, 2019,

granted the Commonwealth’s motion to admit the controlled buy and denied


                                       -3-
J-S40044-20


Appellant’s petition for habeas corpus. N.T. Pre-Trial Conference, 5/1/19, at

72-85.   On June 24, 2019, the Commonwealth requested a continuance

because the prosecutor was still trying a case before another judge and

Appellant did not object to that continuance. N.T. Trial, 8/26/19, at 23-24;

Pretrial Ex. 1, Secure Docket Entries at 11.

      Appellant’s trial did not begin until August 26, 2019. This trial date was

set by the court after the continuance of the June 25 date was requested.

N.T. Trial, 8/26/19, at 25-27. On the morning of August 26, 2019, before trial

started, Appellant filed a motion to dismiss all charges with prejudice on the

ground that the Commonwealth failed to bring him to trial within 365 days as

required by Pa.R.Crim.P. 600(A). The trial court heard from the prosecutor

and Appellant’s counsel concerning the reasons for delay of the trial date and

denied Appellant’s motion to dismiss. N.T. Trial, 8/26/19, at 5-38. Following

that ruling, Appellant waived his right to jury trial and a bench trial was held

from August 26 to August 29, 2019. Before Appellant’s trial commenced, the

Commonwealth and defendants Santangelo and Filderman jointly requested a

continuance of the cases against them, which the trial court granted, id. at 3-

5, and Santangelo and Filderman, both of who testified as Commonwealth

witnesses against Appellant, were not tried with Appellant.

      On September 5, 2019, the trial court found Appellant guilty of Drug

Delivery Resulting in Death, Conspiracy to Commit Drug Delivery Resulting in

Death, PWID, Criminal Use of a Communication Facility, and Involuntary


                                     -4-
J-S40044-20


Manslaughter. On October 11, 2019, the trial court sentenced Appellant to 6

to 12 years’ incarceration for Drug Delivery Resulting in Death and imposed

no further penalty for the other offenses. No post-sentence motions were

filed. Appellant filed this timely appeal from the judgment of sentence on

November 8, 2019.

        Appellant presents the following issues for our review:

        A. The trial court abused its discretion in granting the
        Commonwealth’s pre-trial motion to introduce subsequent bad
        acts.

        B. Did the trial court act erroneously in failing to dismiss several
        charges based on lack of jurisdiction?

        C. Did the trial court erred [sic] in denying Appellant’s motion to
        dismiss pursuant to Rule 600?

        D. Did the trial court err by finding Appellant Ridley guilty of all
        charges when the evidence was not sufficient because the
        testimony from the two co-[defendants] was inconsistent and
        unreliable.

Appellant’s Brief at 4 (unnecessary capitalization and trial court answers

omitted). We first address Appellant’s third issue.

        Pennsylvania Rule of Criminal Procedure 600 requires that the

Commonwealth bring a defendant to trial within 365 days from the date on

which     the   criminal   complaint   was   filed.   Pa.R.Crim.P.   600(A)(2)(a);

Commonwealth v. Barbour, 189 A.3d 944, 947 (Pa. 2018).                   Rule 600

provides that in determining whether the 365-day period has expired, “periods

of delay at any stage of the proceedings caused by the Commonwealth when

the Commonwealth has failed to exercise due diligence shall be included in

                                       -5-
J-S40044-20


the computation of the time within which trial must commence” and that

“[a]ny other periods of delay shall be excluded from the computation.”

Pa.R.Crim.P. 600(C)(1).

      If the defendant is not brought to trial within 365 days, he may file a

motion at any time before trial requesting dismissal of the charges against

him with prejudice. Pa.R.Crim.P. 600(D)(1). When such a motion is filed, the

trial court is required to conduct a hearing and identify each period of delay

and attribute it to the responsible party to adjust the 365-day period and

determine the date by which the defendant must be tried. Id.; Barbour, 189

A.3d at 947.

      Where delay was not caused by the defendant, the burden is on the

Commonwealth to show by a preponderance of the evidence that it acted with

due diligence to bring the defendant to trial within Rule 600’s time limit.

Commonwealth        v.    Bradford,    46   A.3d   693,    701    (Pa.   2012);

Commonwealth v. Thompson (Thompson II), 136 A.3d 178, 182-83 (Pa.

Super. 2016); Commonwealth v. Colon, 87 A.3d 352, 359 (Pa. Super.

2014).   “Absent a demonstration of due diligence, establishing that the

Commonwealth has done ‘everything reasonable within its power to guarantee

that the trial begins on time,’ the Commonwealth’s failure to bring the

defendant to trial before the expiration of the Rule 600 time period constitutes

grounds for dismissal of the charges with prejudice.” Barbour, 189 A.3d at

947 (quoting Commonwealth v. Matis, 710 A.2d 12 (Pa. 1998)) (brackets


                                      -6-
J-S40044-20


and citations omitted). The defendant is not required to object to a trial date

beyond the period prescribed by Rule 600, provided that he does not indicate

that he approves of or accepts that delay.          Colon, 87 A.3d at 361;

Commonwealth v. Hunt, 858 A.2d 1234, 1241 (Pa. Super. 2004) (en banc).

      We review a trial court’s denial of a Rule 600 motion to dismiss for abuse

of discretion.   Thompson II, 136 A.3d at 182; Hunt, 858 A.2d at 1238.

Where, however, the trial court has failed to conduct an adequate analysis of

the periods of delay and whether the Commonwealth acted with due diligence,

the case should be remanded for further determinations by the trial court.

Commonwealth        v.   Selenski,   994   A.2d   1083,   1089    (Pa.    2010);

Commonwealth v. Thompson (Thompson I), 93 A.3d 478, 488-89 (Pa.

Super. 2014).

      Here, Appellant’s trial began on August 26, 2019, 410 days after the

criminal complaint was filed on July 12, 2018, and beyond the Rule 600

deadline, unless at least 45 days of delay in bringing him to trial were caused

by Appellant or can be excluded because they occurred despite the

Commonwealth’s exercise of due diligence.         There was no evidence or

contention that Appellant requested any continuances or delays of the trial.

Trial Court Opinion at 24. Indeed, the Commonwealth expressly conceded at

the hearing on Appellant’s motion for nominal bail that none of the delays

through that date, February 1, 2019, were caused by Appellant.           N.T. Bail

Hearing, 2/1/19 at 4.


                                     -7-
J-S40044-20


      The trial court ruled that there was no Rule 600(A) violation because the

Commonwealth acted with reasonable diligence. The court, however, failed

to analyze the delays and make findings concerning specific periods of delay.

Rather, the only portions of its opinion that could be considered findings or

determinations concerning the Rule 600 issue, as opposed to statements of

the law or the parties’ contentions, are the following, none of which references

specific dates or the number of days of delay:

      There was a history of attempts to get the matter inside a
      courtroom but the failure to try the case earlier were [sic] not a
      result of a failure of diligence on the part of the Commonwealth of
      Pennsylvania nor at any time did the Appellant object to any
      continuances.
                          *            *            *
      This matter presented a number of scheduling challenges in light
      of the attempts to preserve judicial resources and to promote
      consistency by consolidating the three trials of the Appellant and
      his two co-defendants.
                          *            *            *
      We concluded that the Commonwealth at all times did in fact act
      in good faith in regards to proceeding promptly in moving this case
      to trial. At no time did the Commonwealth proceed to impose a
      delay over the objection and against the freely exercised will of
      the Appellant.
                          *            *            *
      Counting the days where the scheduled trial dates had to be set
      back due to discovery requests beyond the thirty (30) day period
      to pursue discovery and the days deemed consented to or days
      where the Commonwealth could not try the case due to
      unavailability of the pre-assigned prosecutor due to another
      murder case, we appropriately denied Appellant’s Motion to
      Dismiss.

Trial Court Opinion at 22-23, 24-25.

      These conclusory statements are insufficient for proper review.

Moreover, to the extent that the trial court referenced specific sources of

                                       -8-
J-S40044-20


delay, the court’s statements are either unsupported by the record or there

are no factual findings adequate for this Court to review its conclusions.

        The only discovery motions that appear in the record are a request for

discovery in Appellant’s omnibus pretrial motion filed on April 25, 2019 and a

motion to compel discovery filed by Appellant on August 13, 2019, after the

expiration of the 365-day period. Pretrial Ex. 1, Secure Docket Entries at 5-

11; Omnibus Pretrial Motion at 5-6. The record is clear that neither of these

discovery requests caused the failure to bring Appellant to trial within 365

days.     The June 25, 2019 trial date was set on March 29, 2019, before

Appellant’s omnibus pretrial motion, and the June 24, 2019 continuance was

not caused by a discovery issue. Pretrial Ex. 1, Secure Docket Entries at 8,

11; N.T. Trial, 8/26/19, at 22-24.     The August 13, 2019 discovery request

cannot support the trial court’s denial of the motion to dismiss because delays

caused by the defendant after the 365 days have already expired are

irrelevant to the determining whether Commonwealth has violated Rule 600.

Barbour, 189 A.3d at 959; Colon, 87 A.3d at 358.

        With respect to delay caused by consolidation of Appellant’s case with

the cases against his co-defendants, the trial court made no finding concerning

the number of days of delay from that cause. In addition, the court did not

analyze    whether   such   delay   could    constitute   due   diligence   by   the

Commonwealth where the Commonwealth in fact chose to sever the co-

defendants’ trials from Appellant’s trial.


                                      -9-
J-S40044-20


       The only other specific cause of delay identified by the trial court was

the continuance granted on June 24, 2019 because the prosecutor was on trial

in another case. Appellant did not object to that continuance. Where the

defendant does not object to a continuance to a date beyond the Rule 600

time limit, the failure to object constitutes a waiver of any Rule 600 claim for

that delay. Hunt, 858 A.2d at 1241; Commonwealth v. Walls, 449 A.2d

690, 692 (Pa. Super. 1982). Appellant’s counsel stated at the trial court’s

hearing on the Rule 600 motion that she agreed only to a continuance until

the prosecutor finished his other trial, that the continuance did not require a

trial date beyond the Rule 600 time limit because over two weeks remained

after June 25, 2019 before the 365 days expired, and that she did not agree

to the August 26, 2019 date. N.T. Trial, 8/26/19, at 24-27. The trial court,

however, made no credibility findings and no factual findings as to the length

of the continuance required by the prosecutor’s schedule conflict, whether the

trial could have been rescheduled for a date before July 13, 2019, or whether

Appellant’s counsel agreed to the August 26, 2019 date or to a date beyond

July 12, 2019.2


____________________________________________


2  The Commonwealth argues that the record demonstrates conclusively that
Appellant agreed to a trial date beyond the Rule 600 limit because when it
requested the final continuance, Appellant’s trial was scheduled to begin on
July 24, 2019, a date more than 365 days after the criminal complaint was
filed. Appellee’s Brief at 35-37. This contention is inaccurate. Contrary to the
Commonwealth’s repeated misstatements, the date that trial was scheduled



                                          - 10 -
J-S40044-20


       Because the trial court failed to identify the periods of delay that it

excluded in its determining that the Commonwealth had not violated Rule 600

and failed to make sufficient findings concerning those delays, remand is

required for further findings by the trial court. Selenski, 994 A.2d at 1089;

Thompson I, 93 A.3d at 488-89. While it is possible that the trial court’s

findings on remand could render Appellant’s remaining issues moot if they

cause it to change the conclusions that it has reached, it is likely that this case

will return to this Court following remand. In the interest of judicial economy,

we therefore also address Appellant’s first and fourth issues.3

       In his first issue, Appellant argues that the admission of evidence of the

April 3, 2018 controlled drug buy was error.       We may reverse a trial court

ruling on the admissibility of evidence only where it is shown that the trial

court abused its discretion. Commonwealth v. Gill, 206 A.3d 459, 466 (Pa.




____________________________________________


to begin was June 25, 2019, less than 365 days after the criminal complaint
was filed, not July 24, 2019. Pretrial Ex. 1, Secure Docket Entries at 1, 8.
3 We do not address Appellant’s second issue, which challenges his PWID and
Criminal Use of a Communications Facility convictions on the grounds that the
actions on which these charges are based occurred solely in New Jersey. The
trial court in its analysis of this issue relied heavily on Commonwealth v.
Peck, 202 A.3d 739 (Pa. Super. 2019). On September 24, 2019, the
Pennsylvania Supreme Court granted allowance of appeal in Peck and that
appeal is presently pending. Commonwealth v. Peck, 218 A.3d 374 (Pa.
2019). Because the Supreme Court’s decision in Peck may affect Appellant’s
second issue, it is not in the interest of judicial economy to address that issue
at this time.

                                          - 11 -
J-S40044-20


2019); Commonwealth v. Gad, 190 A.3d 600, 603 (Pa. Super. 2018);

Thompson I, 93 A.3d at 491.

      An appellate court will not find an abuse of discretion “based on a
      mere error of judgment, but rather ... where the [trial] court has
      reached a conclusion which overrides or misapplies the law, or
      where the judgment exercised is manifestly unreasonable, or the
      result of partiality, prejudice, bias or ill-will.” Importantly, an
      appellate court should not find that a trial court abused its
      discretion merely because the appellate court disagrees with the
      trial court’s conclusion.

Gill, 206 A.3d at 466-67 (quoting Commonwealth v. Eichinger, 915 A.2d

1122 (Pa. 2007)) (ellipsis and brackets in original, citations omitted).

      Pennsylvania Rule of Evidence 404(b) provides:

      1) Prohibited Uses. Evidence of a crime, wrong, or other act is not
      admissible to prove a person’s character in order to show that on
      a particular occasion the person acted in accordance with the
      character.

      (2) Permitted Uses. This evidence may be admissible for another
      purpose, such as proving motive, opportunity, intent, preparation,
      plan, knowledge, identity, absence of mistake, or lack of accident.
      In a criminal case this evidence is admissible only if the probative
      value of the evidence outweighs its potential for unfair prejudice.

Pa.R.E. 404(b). The trial court ruled that the April 3, 2018 drug buy from

Appellant was admissible on the ground that it was relevant to show identity,

to corroborate Santangelo’s testimony that Appellant was the seller in the




                                     - 12 -
J-S40044-20


March 21, 2018 drug transactions that caused Risko’s death.          Trial Court

Opinion at 5-6, 8; N.T. Pre-Trial Conference, 5/1/19, at 75-77.4

       For evidence of another crime to be admissible to prove identity of the

defendant as the perpetrator of the crimes with which he is charged, there

must be a high degree of similarity in the details of the crimes.

Commonwealth v. Ross, 57 A.3d 85, 102 (Pa. Super. 2012) (en banc);

Commonwealth v. Weakley, 972 A.2d 1182, 1189 (Pa. Super. 2009);

Commonwealth v. Miles, 846 A.2d 132, 136 (Pa. Super. 2004) (en banc).

The fact that the crimes are of the same type is not sufficient to permit

admission of evidence of another crime to prove that the defendant is the

person who committed the crimes with which he is charged; “much more is

demanded than the mere repeated commission of crimes of the same class.”

Ross, 57 A.3d at 102 (quoting Commonwealth v. Shively, 424 A.2d 1257

(Pa. 1981)) (emphasis omitted).           Rather, the crimes must share features



____________________________________________


4 The trial court in its opinion also stated that the controlled buy was relevant
to show Appellant’s knowledge and was admissible under the res gestae
exception to the prohibition on evidence of other bad acts. Trial Court Opinion
at 8-9. Neither of these other reasons is sufficient for the admission of the
controlled buy evidence. Because the controlled buy occurred subsequent to
the March 21, 2018 events on which the charges were based, it is not
probative of Appellant’s knowledge when the crimes were committed. Nor is
it part of the complete story of the events relevant to those crimes, as it was
separate from and subsequent to those events. Indeed, it was not even the
means by which Appellant was identified to the police as the supplier of the
March 21, 2018 drugs - Santangelo identified Appellant as the supplier before
the April 3, 2018 controlled buy. N.T. Trial, 8/27/18, at 187-88; N.T. Trial,
8/28/18, at 109-11.

                                          - 13 -
J-S40044-20


sufficiently distinctive that they can be viewed as a signature of the defendant.

Ross, 57 A.3d at 102; Weakley, 972 A.2d at 1189; Miles, 846 A.2d at 136.

      Here, the trial court found that the details of the controlled buy and

Santangelo’s March 21, 2018 drug purchases were nearly identical and shared

aspects beyond those generally present in drug sales. Trial Court Opinion at

3-4, 8-9, 11-12; N.T. Pre-Trial Conference, 5/1/19, at 75-77.             These

conclusions are supported by the record.

      The participants and manner in the transactions were conducted were

the same and the transactions were close in time. N.T. Trial, 8/27/19, at 162-

63, 165, 190-93, 214; N.T. Trial, 8/28/19, at 61-64, 93-94. More importantly,

the April 3, 2018 drug sale shared several distinctive features with the March

21, 2018 sales and the drugs that caused Risko’s death. Drugs sold on both

dates bore the same “Rolex” label and although sold as heroin, they contained

fentanyl and not heroin. N.T. Trial, 8/26/19, at 97-98, 108-10, 116-17; N.T.

Trial, 8/27/19, at 24-27, 84-85, 160, 162-63, 171, 174-75, 185-86, 191-93,

196-97, 214, 232; N.T. Trial, 8/28/19, at 16-17, 61, 64, 67, 70-71, 92-93;

Commonwealth Exs. 9, 21-C; N.T. Trial, 8/29/19, at 29-30, 33-34, 39;

Commonwealth Exs. 33, 34. Risko’s death was caused by fentanyl and no

evidence of heroin was found in the toxicology tests on her body fluids. N.T.

Trial, 8/27/19, at 116-20, 126-31, 143, 147-49, 152.

      Given the presence of these distinctive shared features, we cannot say,

under the deferential standard of review that we must follow, that the trial


                                     - 14 -
J-S40044-20


court abused its discretion in admitting this evidence. Compare Weakley,

972 A.2d at 1187-90 & n.7 (other crime admissible where perpetrators of both

charged crime and other crime used the same kind of duct tape and plastic

flex ties on the victims and committed crimes in the same type of location);

Commonwealth v. Broaster, 863 A.2d 588, 591-93 (Pa. Super. 2004)

(evidence of defendant’s possession of other gun loaded with the same

distinctive combination of bullet types as the murder weapon was admissible

to identify defendant and connect him to the murder).

      Appellant also contends that the         controlled buy evidence was

inadmissible even if relevant for a permissible purpose because the prejudicial

effect of this evidence of drug dealing outweighed its probative value. We do

not agree. The controlled buy evidence did not show any different conduct

than the testimony that it corroborated and the distinctive features that it

shared with the fatal drug sale were of significant probative value in confirming

that Santangelo’s testimony was not a mistaken or false identification.

Moreover, the finder of fact here was the trial judge, not a jury. The danger

of prejudice is considerably reduced where the finder of fact is the trial judge

rather than a jury. Commonwealth v. Dent, 837 A.2d 571, 582 (Pa. Super.

2003); Commonwealth v. Thomas, 783 A.2d 328, 335 (Pa. Super. 2001).

Commonwealth v. Irwin, 579 A.2d 955, 957 (Pa. Super. 1990). “[T]rial

judges sitting as fact finders in criminal cases are presumed to ignore

prejudicial evidence in reaching a verdict.” Dent, 837 A.2d at 582.


                                     - 15 -
J-S40044-20


       In his fourth issue, Appellant challenges his Drug Delivery Resulting in

Death and Involuntary Manslaughter convictions on the ground that the

evidence was insufficient to show that he supplied the drugs that caused

Risko’s death.5 Our standard of review on this issue is well-settled:

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
       evidence. … Finally, the finder of fact while passing upon the
       credibility of witnesses and the weight of the evidence produced,
       is free to believe all, part or none of the evidence.

Commonwealth v. Brockman, 167 A.3d 29, 38 (Pa. Super. 2017) (quoting

Commonwealth v. Antidormi, 84 A.3d 736 (Pa. Super. 2014)).

       Here, the testimony of Santangelo and Filderman was sufficient to show

that Santagelo purchased “Rolex” bags from Appellant for Risko at her request

on March 21, 2018, that Risko had two of these “Rolex” bags with her the


____________________________________________


5In this appeal, Appellant has not asserted any arguments that the evidence
at trial was insufficient to prove any elements of any of the crimes for which
he was convicted other than causation of Risko’s death. The sufficiency of the
evidence to support Appellant’s Conspiracy, PWID, and Criminal Use of a
Communication Facility convictions, which do not require proof that he caused
Risko’s death, is not before us.

                                          - 16 -
J-S40044-20


morning of the day that she died, and that those bags were empty when

Filderman found her dead. N.T. Trial, 8/26/19, at 97-99, 104, 108-10; N.T.

Trial, 8/27/19, at 22-29, 35-36, 61-62, 84-85, 93, 161-65, 171, 174-75, 185-

86. The Commonwealth’s expert testimony showed that the torn bag found

with Risko after her death tested positive for fentanyl and that Risko died from

a fentanyl overdose. N.T. Trial, 8/27/19, at 116-20, 129, 143, 147-49; N.T.

Trial, 8/28/19, at 54-55; N.T. Trial, 8/29/19, at 29-30; Commonwealth Ex.

33.

      Appellant contends     that   this evidence   was insufficient   because

Santangelo’s and Filderman’s testimony was inconsistent and unreliable and

because the Commonwealth did not eliminate the possibility that Risko

obtained other drugs from other sources before she died. Neither of these

arguments is meritorious.

      Appellant’s first argument is not a valid ground for a challenge to the

sufficiency of the evidence.    Sufficiency of the evidence review does not

include an assessment of the credibility of the testimony offered by the

Commonwealth.      Commonwealth v. Crosley, 180 A.3d 761, 768 n.2 (Pa.

Super. 2018); Commonwealth v. Wilson, 825 A.2d 710, 713-14 (Pa. Super.

2003). Rather, challenges to the credibility of witnesses are challenges only

to the weight of the evidence, not its sufficiency. Commonwealth v. Kinney,

157 A.3d 968, 971-72 (Pa. Super. 2017); Commonwealth v. Samuel, 102

A.3d 1001, 1005 (Pa. Super. 2014).       Appellant, however, has waived any


                                     - 17 -
J-S40044-20


challenge to the weight of the evidence, as he did not file or orally make any

motion in the trial court asserting that that the verdict was against the weight

of the evidence. Pa.R.Crim.P. 607; Commonwealth v. Cox, 231 A.3d 1011,

1018 (Pa. Super. 2020); Kinney, 157 A.3d at 972.

      Appellant’s second sufficiency of the evidence argument also fails. As

was noted above, the evidence may be sufficient to support a conviction even

if it is wholly circumstantial and the facts established by the Commonwealth

do not preclude every conceivable possibility of innocence. Commonwealth

v. Steele, 234 A.3d 840, 845 (Pa. Super. 2020); Brockman, 167 A.3d at 38;

Commonwealth v. Colon-Plaza, 136 A.3d 521, 525–27 (Pa. Super. 2016).

      The Commonwealth’s evidence here was sufficient for the trial judge to

find beyond a reasonable doubt that the “Rolex” fentanyl supplied by Appellant

was the only fentanyl in Risko’s possession when she suffered the fatal

fentanyl overdose. Filderman testified that when he left Risko on the morning

of March 22, 2018 she was alive and there were two bags of Appellant’s

“Rolex” in the room with her. N.T. Trial, 8/26/19, at 104, 116-17; N.T. Trial,

8/27/19, at 35-36, 61-62, 84-85, 87, 89. There was no evidence that Risko

had any fentanyl from any other supplier with her on March 21 or 22, 2018.

While Filderman did not see Risko again until he found her dead later that day,

he found her in the same room in the same partially clothed state that she

was in when he had left. N.T. Trial, 8/26/19, at 103-05, 115-16; N.T. Trial,

8/27/19, at 92-93. In addition, evidence concerning the use and location of


                                     - 18 -
J-S40044-20


Risko’s cell phone was introduced at trial. This evidence showed that all of

the calls to Risko’s cell phone while Filderman was away went unanswered and

that she did not make any calls or send any test messages after he left, and

also supported the conclusion that Risko did not leave her house on March 22,

2018. N.T. Trial, 8/27/19, at 63-65; N.T. Trial, 8/28/19, at 140-46, 260; N.T.

Trial, 8/29/19, at 15-18.

      For the foregoing reasons, we conclude that the trial court failed to

conduct an analysis adequate to permit this Court to conduct a meaningful

review of its determination that the Commonwealth did not violate Rule 600.

Accordingly, we remand for a period of thirty days for the trial court to file a

supplemental Rule 1925(a) opinion identifying each period of delay in bringing

Appellant to trial and providing an explanation of the trial court’s reasoning

and findings as to whether and how many days of such delays may be

excluded under its Rule 600 calculation.

     Case remanded. Jurisdiction retained.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2020




                                     - 19 -
J-S40044-20




              - 20 -